                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

ROBERT LEE COLLINSWORTH                                                                 PLAINTIFF

               v.                    Civil No. 5:19-cv-05238

JOHN DOE PATROL OFFICERS OF THE
FAYETTEVILLE POLICE DEPARTMENT;
JOHN DOE PATROL OFFICERS OF THE
GREENLAND POLICE DEPARTMENT; and
JOHN DOE PATROL OFFICERS OF THE WEST
FORK POLICE DEPARTMENT                                                             DEFENDANTS

                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Washington County

Detention Center.

       By Order (ECF No. 3) entered on December 30, 2019, Plaintiff was directed to file an

amended complaint. The amended complaint was to be filed by January 15, 2020. Plaintiff was

advised that failure to comply with the Order “shall result” in the dismissal of the case.

       To date, Plaintiff has not filed an amended complaint.          Plaintiff has not sought an

extension of time to comply with the Order. No mail has been returned as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed.

R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)(stating that the district

court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a

district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.”    Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)(emphasis added).

Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas

                                                 1
requires parties appearing pro se to monitor the case, and to prosecute or defend the action

diligently.

        Therefore, pursuant to Rule 41(b), this case should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case, his failure to obey

the order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED this 28th day of January 2020.




                                             /s/P.K. Holmes,III
                                             P. K. HOLMES, III
                                             U.S. DISTRICT JUDGE




                                                2
